Citation Nr: 0334095	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  01-07 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased evaluation for chronic 
conjunctivitis, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.  The veteran, who had active service from May 1943 to 
December 1945, appealed that decision to the Board, and the 
case was referred to the BVA.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003). 

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claim.  In this regard, the record contains a letter 
dated August 2002, which discusses these VCAA provisions, 
including the RO's duty to assist the veteran in obtaining 
evidence.  However, the letter did not notify the veteran as 
to what evidence is necessary for entitlement to an increased 
evaluation.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  The 
Board also acknowledges the recent decision by the United 
States Court of Appeals for the Federal Circuit, which has 
bearing on the notice obligation required by the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003). 

In addition, the veteran contended in a June 2002 letter that 
the VA has failed to consider all of the documentation 
concerning treatment he received at VA hospitals.  In 
particular, the veteran alleged that VA correspondence does 
not mention ten percent of the dates on which he received 
this treatment.  Although there are a few recent records 
indicating scheduled appointments, there are no VA outpatient 
records dated after May 2000 that document actual treatment.  
In December 2001, the veteran even listed numerous 
appointments subsequent to May 2000.  In fact, a private 
medical record dated February 2001 refers to a follow-up 
appointment with the Hines VA Hospital.  The August 2002 VA 
examiner also stated that the veteran should return to the VA 
for follow-up treatment, but there is no record indicating 
the veteran did.  In addition to these appointments, there 
are also prescriptions dated after May 2000 without any 
accompanying treatment records.  Thus, it appears that there 
may be VA outpatient records missing from the claims file.  
Such records may prove to be relevant and probative.  
Therefore, the RO should attempt to obtain and associate 
these records with the claims file.

The Board also notes that the evidence of record appears to 
indicate the diagnosis of several eye disorders.   In this 
regard, the veteran was afforded a VA examination in July 
2000, which diagnosed him with dry eye syndrome.  He was 
later provided another VA examination in August 2002, but the 
examiner did not believe the veteran had conjunctivitis.  
Instead, the VA examiner thought that the symptomatology was 
related to a service incurred flash burn injury and included 
corneal decompensation with a corneal dellen.  Moreover, VA 
outpatient records dated from June 1998 to July 1998 document 
a history of recurrent corneal ulcers and corneal erosion, 
and numerous treatment records, including service medical 
records, indicate a diagnosis of blepharitis.  Therefore, the 
Board is of the opinion that another VA examination and 
medical opinion are necessary for the purpose of identifying 
all current eye related disabilities and the symptomatology 
of each so that the disability for which service connection 
is in effect may be properly evaluated.

In this regard, the Board also acknowledges that the veteran 
has been diagnosed with blepharitis, which required surgery 
in November 1998.  The veteran apparently has resultant 
scars.  It is unclear as to what extent, if any, the 
blepharitis is related to the disability for which service 
connection has been granted in light of its diagnosis in 
service and the reference to it in the first post-service VA 
examination of the veteran in 1948.  Therefore, the Board is 
of the opinion that the examination of the veteran should 
include an opinion on this matter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should consider the 
veteran's claims under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
information or evidence necessary to 
substantiate a claim for a compensable 
evaluation and the division of 
responsibilities between the VA and the 
veteran for obtaining this evidence.  
The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should obtain and associate 
with the claims file VA outpatient 
treatment records from Hines VA Medical 
Center dated after June 1999.

3.  The veteran should be afforded an 
examination to ascertain the nature and 
extent of the veteran's service-
connected conjunctivitis and to 
determine the relationship between that 
service-connected disability and the 
several diagnosed post-service eye 
disabilities to include any surgical 
scars from the 1998 bilateral ectropian 
excision may be disabling.  Any and all 
indicated consultations, studies, and 
tests deemed necessary should be 
accomplished.  The examiner is also 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
diagnosed eye disorder other than 
conjunctivitis, was caused or 
aggravated by the service connected 
conjunctivitis, or is otherwise related 
to the veteran's military service.  As 
to any ocular scars present, the 
examiner should fully describe them to 
include location, size, and whether or 
not there is visible or palpable tissue 
loss, gross distortion, or asymmetry of 
features.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is the important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


